Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States — is as follows:
Azulejos — Decorados 11 x 11_ Mex. $0.55 each
Azulejos — Típicos varios, 11 x 11_ 2.00 each
Packing included. Tax (1.65%) extra.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
*269On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and
tbat sucb values were as follows:
Azulejos — Decorados 11 x 11_ Mex. $0.55 each
Azulejos — Típicos varios, 11 x 11_ 2.00 each
Packing included. Tax (1.65%) extra.
Judgment will be rendered accordingly.